           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-202-DPM
PLATINUM PROPERTIES of NEA,
LLC, Owner, Residences, EMIT
GAINES, Administrative Assistant,
Management, Platinum Properties of
NEA, LLC                                                DEFENDANTS

                                ORDER
     Webster hasn't paid the filing and administrative fees in this case.
And a motion to proceed in forma pauperis would be futile because
Webster is a three-striker. Before filing this lawsuit, he'd had at least
three cases dismissed for failing to state a claim. E.g., Webster v. Does,
No. 3:19-cv-59-DPM; Webster v. Pigg, No. 3:19-cv-60-DPM; Webster v.
Day Inn Motels, Inc., No. 3:19-cv-78-DPM. And nothing in Webster's
new complaint suggests he's currently in imminent danger of serious
physical injury. NQ 1; 28 U.S.C. § 1915(g). His complaint will therefore
be dismissed without prejudice. If Webster wants to pursue this case,
then he must pay the $400 filing and administrative fees and file a
motion to reopen the case by 26 August 2019. An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge




                                    -2-
